DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant is first thanked for the interview of 11/18/2020.    Applicant’s amendments reflect the discussion of the interview and state that “the balanced load payload is calculated to cause the building to concurrently receive energy from two or more of the plurality of energy suppliers based on the energy pricing data” and that the load balancer is configured to switch “to distribute energy concurrently from two or more energy suppliers”.    Forbes shows in paragraph 0167 – “A configurable market purchasing rules engine ranks and selects energy from the market based on customer preferences such as cost, payment preference, locality, how green the energy, market supply, consumption etc. and may recommend purchasing from one or more suppliers”.    While it is clear from this passage that Forbes is able to purchase from multiple suppliers, it is unclear whether this phrasing means that the purchases can cover multiple suppliers concurrently (during the same time period).
A further search shows US 2007/0255612 to Baraty which shows utility supply purchasing by the consumers and shows in paragraph 0058:  “An advantage of the embodiments described herein is a consumer site 7 is capable of contracting with multiple suppliers 1 and/or retailers 9 simultaneously over a period of time as oppose to contracting with only one supplier or retailer over a period of time.”    This concept allows utility suppliers (potentially other 
When claims are amended so that they no longer reflect the same concepts as originally claimed, such as the amendments made to claims 4 and 7, they should be cancelled and replaced to avoid confusion over the course of prosecution.
The previous 35 USC § 102 rejection is replaced with the 35 USC § 103 rejection below incorporating the Baraty reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0358041 to Forbes, JR, et al in view of US 2007/0255612 to Baraty. 
With regard to claim 1, Forbes shows a building management system communicably connected to an energy blockchain network to reduce energy costs of a building, the system comprising: an energy load balancer configured to distribute energy from a plurality of energy suppliers to power a load in the building (paragraph 0164 shows a variety of providers); one or “Customers receive near real time market connection data and price signals giving visibility to generation as it becomes available in the market.”); calculate a balanced load payload corresponding to an energy demand forecast for the building according to the energy pricing data from the plurality of energy suppliers (paragraph 0167 – “A configurable market purchasing rules engine ranks and selects energy from the market based on customer preferences such as cost, payment preference, locality, how green the energy, market supply, consumption etc. and may recommend purchasing from one or more suppliers. The suitability of the offering also depends on additional factors such as any minimum and maximum usage constraints which requires decisions to be made based upon forecasts derived using historical data and profiling stored within EnergyNet.”); generate a smart contract corresponding to the balanced load payload in one or more blocks of the energy blockchain network, the smart contract corresponding to an agreement by one or more of the energy suppliers to provide energy to power at least a portion of the balanced load payload based on the energy pricing data (paragraph 0252); and generate load balancing instructions for the energy load balancer based on the smart contract, wherein the energy load balancer is configured to switch between ones of the plurality of energy suppliers according to the load balancing instructions (paragraph 0262 – contract event, transfer switching shown in paragraph 0163).
While it is clear that Forbes is able to purchase from multiple suppliers, it is unclear whether this phrasing means in paragraph 0167 means that the purchases can cover multiple suppliers concurrently (during the same time period).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the contracting, load balancing, and switching as shown in Forbes to receive power concurrently from multiple suppliers as shown in Baraty as this would allow the user to receive the best price for the energy purchased as the quantity of energy required would no longer be a factor in whether an energy supplier would be eligible to supply energy to a purchaser resulting in lower prices for the purchasing consumer.
Furthermore, one of ordinary skill in the art would have been further motivated to use the switching concepts for load balancing as shown in Forbes to switch to distribute energy concurrently from the two or more energy suppliers as dictated by a contract (Forbes paragraph 0262 – contract event, transfer switching shown in paragraph 0163) as shown in Baraty (0058).

Referring to claim 2, Forbes shows wherein to generate the smart contract, the instructions further cause the two or more processors to: generate a smart contract proposal corresponding to the balanced load payload; provide a chaincode simulation corresponding to the smart contract proposal to the one or more of the energy suppliers or to a user associated with the Contract terms are added, removed, and/or modified based on agreements between different parties in the smart digital contract. In another embodiment, smart contract as an application on the blockchain-based EnergyNet platform is created as an open contract by a first market participant. An open smart contract automatically executes itself when a second market participant meets all the contract terms, and a transaction between the first and second market participants are completed and recorded on the blockchain.”).
Referring to claim 3, Forbes shows arranging proposed transactions corresponding to the smart contract proposal in a sequence order; pack the proposed transactions in the one or more blocks of the energy blockchain network; and distribute the two or more blocks to the one or more energy suppliers or to the user associated with the building (paragraph 0249 – “[0249] In one embodiment of the present invention, data packets from grid elements are recorded and the information contained in the data packets are encrypted, stored and coded into blocks on a blockchain on a node. Each block includes a timestamp and a geodetic reference or a grid attachment point for each data packet denoting when and where the data packet is generated. The data packets include energy related data associated with corresponding grid elements and their intended active functioning within the electric power grid”).
Referring to claim 4, Forbes shows where the instructions further cause the one or more processors to compare a first energy pricing of a first energy supplier of the plurality of energy suppliers of a first time period with a second energy pricing of the first energy supplier of a second time period (paragraph 0161 for example, “Customers receive near real time market connection data and price signals giving visibility to generation as it becomes available in the market.”); and detect a difference between the first energy pricing and the second This data is used by EnergyNet to facilitate intelligent energy purchasing”).
Referring to claim 5, Forbes shows receiving an event notification in response to the one or more blocks being appended to one or more ledger databases associated with the building; and generate the load balancing instructions in response to the event notification (paragraph 0249 – “[0249] In one embodiment of the present invention, data packets from grid elements are recorded and the information contained in the data packets are encrypted, stored and coded into blocks on a blockchain on a node. Each block includes a timestamp and a geodetic reference or a grid attachment point for each data packet denoting when and where the data packet is generated. The data packets include energy related data associated with corresponding grid elements and their intended active functioning within the electric power grid”).  The examiner notes that this procedure us followed by the settlement procedure noted in paragraph 133.
Referring to claim 6, Forbes shows collecting data from one or more devices associated with building equipment of the building; calculate energy load consumption data based on the data collected from the one or more devices (Figure 27 and discussion thereof in paragraph 0176); calculate the energy demand forecast based on the energy load consumption data, the energy demand forecast corresponding to a predicted load amount for the building during an interval of time; wherein calculating the balanced load payload comprises:  balancing the predicted load amount to cause energy to be concurrently provided across supply lines corresponding to the two or more energy suppliers, the predicted load amount corresponding to A configurable market purchasing rules engine ranks and selects energy from the market based on customer preferences such as cost, payment preference, locality, how green the energy, market supply, consumption etc. and may recommend purchasing from one or more suppliers.”) 
Referring to claim 7, Forbes shows wherein the instructions further cause the one or more processors to:  compare a first energy consumption of the building of a first time period with a second energy consumption of the building of a second time period (“historical and current charges for electrical service” - 0227);  and detect a difference between the first energy consumption and the second energy consumption (“energy consumption patterns” - paragraph 0227); wherein the instructions further cause the one or more processors to calculate the balanced load payload response to detecting the difference (0231 – “The platform uses information in the user profile to generate more accurate predictive consumption data.”).
Referring to claim 14, Forbes shows wherein the energy blockchain network is a private permissioned blockchain network (paragraph 0247).
Referring to claim 18, Forbes shows receiving validation of the one or more blocks from the one or more energy suppliers or from the user associated with the building; and append the one or more blocks to one or more ledger databases associated with the one or more energy suppliers or the user associated with the building (paragraph 0270 – “The energy related data and the settlement related data are validated and recorded on a distributed ledger with a time stamp and a geodetic reference”).

Referring to claims 8-13, 15-17, 19, and 20, see rejection and citations of the same claim elements in the system claims 1-7, 14, and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117